FILE COPY




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                        October 13, 2022

                                      No. 04-22-00372-CR

                                     Miguel Angel MEZA,
                                          Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                   From the 49th Judicial District Court, Webb County, Texas
                             Trial Court No. 2021CRC000830-D1
                     Honorable Honorable Jose A. Lopez, Judge Presiding


                                         ORDER
       After we granted an extension of time to file the reporter’s records, we set the records due
on October 13, 2022. See TEX. R. APP. R. 35.3(c). Before the extended due date, court reporter
Annette Escobar filed an additional request for an extension of time to file the records until
November 1, 2022.
        The reporter’s request is granted. Ms. Escobar’s record is due on November 1, 2022. See
id. (limiting any extension in an ordinary appeal to thirty days).
        If Ms. Escobar is unable to file the completed record by November 1, 2022, any further
request for additional time to file the record will need to be accompanied by a signed, written
status report.

                                                     _________________________________
                                                     Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of October, 2022.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court